DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
NThe present application is being examined under the pre-AIA  first to invent provisions.

Status of Claims
This office action is made in response to Applicant’s remarks filed on 2/24/21. Claims 1-26, 31, 35-36, 40-42, and 46 have been cancelled. Claims 27-28, 30, 43, and 49 have been amended. Claims 27-30, 32-34, 27-39, 43-45, and 47-52 are pending. 

Response to Arguments
Applicant’s arguments regarding the claims submitted on 2/24/21 with respect to Examiner’s original objections made in the first office action have been considered, but are not persuasive. Accordingly, Examiner’s objections regarding the claims are maintained.
Applicant asserts that the terms "athlete" and "fitness activity" are not vague and indefinite because these terms are not subjective, but rather made clear based on Applicant's own Specification (Remarks at pg. 6-7). Examiner respectfully disagrees. In support of their argument, Applicant points to non-limiting exemplary embodiments in the Specification, rather than clear definitions of these terms (see Remarks at pg. 7, reciting the Specification at p. 2, 51, and 291, stating that Applicant's Specification discloses "program products, methods, and systems for providing location-aware fitness monitoring services," that the system may be used by an athlete 14 while engaged in a fitness activity including but not limited to running, walking, cycling, hiking, climbing, 

Applicant’s arguments with respect to Examiner's rejections under 35 USC 103 have been considered but are not persuasive. Therefore, these rejections are maintained.
Regarding claims 27 and 49, Applicant asserts that the cited prior art does not teach, "(1) receiving electronic motivational content in response to sending a notification and (2) playing an electronic audio file in response to receiving the electronic motivational content," (Remarks at pg. 9). Examiner, however, respectfully disagrees.
First, Svensson discloses receiving electronic motivational content in response to sending a notification (Abstract, p. 5 - 23, 33, Fig. 1, 3-5, and related text, providing positioning information characterizing the athletic performance (e.g. running, bicycling, skiing, and/or skating) of a competitor participating in an athletic event using a second wireless competition device being received by a first wireless competition device in real-time, wherein the information received includes at least positioning information); and presenting the content to an operator during the activity via the portable electronic device (see e.g. at least p. 5 - 23, Figs. 3 - 5, and related text), to motivate the athlete during the fitness activity (id.).
Second, Riley discloses receiving electronic motivational content in response to sending a notification and playing an electronic audio file in response to receiving the electronic motivational content (see e.g. at least p. 58, reciting, "Once received at the electronic interface device 402, the athletic performance data may be further processed, if necessary or desired, and then supplied to the processing system (e.g., microprocessor) of the electronic device 404. This may be accomplished at any desired time or timing (e.g., when a data request is received, automatically, periodically, on user demand, etc.) without departing from this invention. From there, the data may be further processed, if necessary or desired, and then sent to an output device in a form suitable for output to a user (e.g., in audio, video, and/or alphanumeric form, etc.)."
Regarding claim 30, Applicant asserts that the cited prior art does not teach the amended claim language, including: "sending a notification that the athlete is participating in the fitness activity from a portable electronic device of the athlete, wherein the notification is sent when a performance parameter of the athlete exceeds a predetermined threshold" (Remarks at pg. 10). Examiner, however, respectfully disagrees.
Riley teaches sending a notification that the athlete is participating in the fitness activity from a portable electronic device of the athlete, wherein the notification is sent when a performance parameter of the athlete exceeds a predetermined threshold (see e.g. at least p. 88, 92, 143, Fig. 10, and related text, prompting the user to provide feedback during the course of a workout activity (e.g. at the start of a workout, after an initial warm-up period (e.g. 12% completion), or at starting/ending locations), and providing motivational, coaching, and/or warning information (e.g. an audio or video clip encouraging the user to increase his/her level etc.).

Claim Objections
Claims 27-30, 32-34, 37-39, 43-45, and 47-52 are objected to because of the following informalities:  
The scope of the following term "[an/the] athlete" is arguably unclear as persons of ordinary skill in the art are likely to disagree over the proper scope of this subjective term (see e.g. Applicant's Remarks and Examiner's Response to Arguments, above). For purposes of this examination, Examiner will interpret this term as reading "an operator." Appropriate correction is required.
The scope of the following term "[an/the] fitness activity" is arguably unclear as persons of ordinary skill in the art are likely to disagree over the proper scope of this subjective term (see e.g. Applicant's Remarks and Examiner's Response to Arguments, above). For purposes of this examination, Examiner will interpret this term as reading "an activity." Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-30, 32-34, 37-39, 43-45, and 47-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Svensson (US 2009/0291726 A1) in view of Riley (US 2008/0096726 A1).

Regarding claim 27, Svensson discloses a method of presenting content to an operator during an activity (see e.g. at least Abstract, Figs. 3 – 5, and related text), the method comprising: 
sending an electronic notification that the operator is participating in the activity from a portable electronic device of the operator (e.g. at least competitor, see e.g. at least Abstract, p. 5 – 23, 72 – 85, Figs. 3 – 5 , and related text, describing wireless communication between first and second competitors via first and second mobile terminals including, transmitting an invitation and receiving an acceptance to participate in an athletic event, and providing real-time positioning data updates on each terminal during the athletic event wherein communication regards an athletic competition between the two competitors); 
receiving electronic motivational content on the portable electronic device of the operator, in response to sending the notification (e.g. at least wireless competition devices 125a – 125c, see e.g. at least p. 39, Figs. 1, 3 – 5, and related text, wherein the wireless competition devices include cellular telephones, a personal digital assistant (PDA), and/or a personal training device configured to receive and store positioning information, wherein real-time positioning data is provided on each terminal during the athletic event in response to establishing wireless communication between the terminals and mutual participation in the athletic activity; see also e.g. at least Abstract, p. 5 – 23, 33, Fig. 1, 3-5, and related text, providing positioning information characterizing the athletic performance (e.g. running, bicycling, skiing, and/or skating) of a competitor participating in an athletic event using a second wireless competition device being received by a first wireless competition device in real-time, wherein the information received includes at least positioning information; see also e.g. at least p. 40, describing the positioning information utilizing telecommunication networks including e.g., GSM GPRS, GSM EDGE, GSM UMTS, CDMA, IxRTT, CDMAEVDO, Wi-Fi, and/orWi-MAX; see also e.g. at least p. 41, wherein the received information includes a positioning plot and map data for display on the receiving device), wherein the portable electronic device includes a microprocessor (e.g. at least digital signal processor, microcontroller, processor, controller 240, see e.g. at least p. 31, 52, 68, Fig. 2, and related text), a display screen (e.g. at least display 210, 260, p. 50, Figs. 1 – 2, and related text), a user interface (e.g. at least user interface 255, see e.g. at least p. 50, Figs. 1 – 2, and related text), a satellite positioning system receiver (e.g. at least positioning receiver 262, GPS receiver, see e.g. at least p. 36, 53, Fig. 2, and related text), a memory (e.g. at least memory 230, p. 50, Fig. 2, and related text), and a wireless communication transceiver (e.g. at least transceiver 225, see e.g. at least p. 50, Fig. 2, and related text); and 
presenting the content to an operator during the activity via the portable electronic device (see e.g. at least p. 5 – 23, Figs. 3 – 5, and related text), to motivate the athlete during the fitness activity (id.).
Additionally, Riley teaches limitations not expressly disclosed by Svensson including namely: that the electronic motivational content comprises an electronic audio file (see e.g. at least p. 21, 34, 44, 92); and playing in response to receiving the electronic motivational content, an electronic audio file to the operator during the fitness activity via the portable electronic device to motivate the operator during the fitness activity (see e.g. at least p. 15, 44, 57-62, 92, cl. 8, 15, 22, Fig. 6, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Svensson by configuring that the electronic motivational content comprises an electronic audio file; and playing the electronic audio file to the operator during the fitness activity via the portable electronic device to motivate the operator during the fitness activity as taught by Riley in order to provide motivational, and/or reward content (e.g., audio, video, or other media content, alphanumeric or textual content, etc.) to users, e.g., in an effort to keep users from becoming bored and/or to drive users to improve their fitness, achieve their goals (Riley: p. 120).

Regarding claim 28, Modified Svensson teaches that the sending the notification is automatically initiated sent by the portable electronic device in response to a performance parameter of the operator exceeding a predetermined threshold (Svensson: see e.g. at least p. 7 – 12, 38, 55, 92, Figs. 3 – 5, and related text). 

Regarding claim 29, Modified Svensson teaches that sending the notification comprises a map indicating an operator's location (Svensson: see e.g. at least p. 41, Figs. 1 – 2, and related text). 

Regarding claim 30, Svensson discloses a method of presenting content to an operator during an activity (see e.g. at least Abstract, Figs. 3 – 5, and related text), the method comprising: 
sending a notification that the operator is participating in the fitness activity from a portable electronic device of the operator (e.g. at least competitor, see e.g. at least Abstract, p. 5 – 23, 72 – 85, Figs. 3 – 5, and related text, describing wireless communication between first and second competitors via first and second mobile terminals including, transmitting an invitation and receiving an acceptance to participate in an athletic event, and providing real-time positioning data updates on each terminal during the athletic event, wherein the first and second mobile terminals exchange positioning data in real time as the information is being collected during the ongoing event between competitors, see also e.g. at least p. 38, reciting: “In particular, each user's wireless competition device is configured to collect other positioning data that indicates a distance traveled by the device in association with performance of the athletic event by its user, and is configured to automatically share the collected positioning data for its user with the other wireless competition devices via one or more wireless communication connections.”);
receiving an electronic video file on the portable electronic device of the operator after sending the notification (e.g. at least wireless competition devices 125a – 125c, see e.g. at least p. 5-23, 39, Figs. 1, 3 – 5, and related text, providing positioning information characterizing the athletic performance (e.g. running, bicycling, skiing, and/or skating) of a competitor participating in an athletic event using a second wireless competition device being received by a first wireless competition device in real-time), wherein the portable electronic device includes: 
a microprocessor (e.g. at least digital signal processor, microcontroller, processor, controller 240, see e.g. at least p. 31, 52, 68, Fig. 2, and related text),
a display screen (e.g. at least display 210, 260, p. 50, Figs. 1 – 2, and related text), 
an user interface (e.g. at least user interface 255, see e.g. at least p. 50, Figs. 1 – 2, and related text), 
a satellite positioning system receiver (e.g. at least positioning receiver 262, GPS receiver, see e.g. at least p. 36, 53, Fig. 2, and related text), 
a memory (e.g. at least memory 230, p. 50, Fig. 2, and related text), and 
a wireless communication transceiver (e.g. at least transceiver 225, see e.g. at least p. 50, Fig. 2, and related text); and 
presenting content to the operator during the activity via the portable electronic device (see e.g. at least 5 – 23, Figs. 3 – 5, and related text) to motivate the athlete during the fitness activity (id.)
Additionally, Riley teaches limitations not expressly disclosed by Svensson including namely: that a notification is went when a performance parameter of an operator exceeds a predetermined threshold (see e.g. at least p. 88, 92, 143); and
playing an electronic video file to the operator during the fitness activity via the portable electronic device to motivate the operator during the fitness activity (see e.g. at least p. 88, 92, 110, 120, 143, Fig. 10, 15, and related text, prompting the user to provide feedback during the course of a workout activity (e.g. at the start of a workout, after an initial warm-up period (e.g. 12% completion), or at starting/ending locations), and providing motivational, coaching, and/or warning information (e.g. an audio or video clip encouraging the user to increase his/her level etc.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Svensson by configuring that a notification is went when a performance parameter of an operator exceeds a predetermined threshold; and playing an electronic video file to the operator during the fitness activity via the portable electronic device to motivate the operator during the fitness activity as taught by Riley in order to provide motivational, and/or reward content (e.g., audio, video, or other media content, alphanumeric or textual content, etc.) to users, e.g., in an effort to keep users from becoming bored and/or to drive users to improve their fitness, achieve their goals (Riley: p. 120).

Regarding claim 32, Modified Svensson discloses that sending the notification occurs via an email message sent to an operator (Svensson: see e.g. at least p. 33, Figs. 1 – 2, and related text). 

Regarding claim 33, Modified Svensson discloses that sending the notification occurs via a text message (Svensson: see e.g. at least p. 33, Figs. 1 – 2, and related text). 

Regarding claim 34, Modified Svensson discloses that the notification comprises an update to the operator's status in an online community (Svensson: see e.g. at least p. 79 – 85). 

Regarding claim 37, Modified Svensson discloses that the notification comprises a display of a map indicating an operator's location (Svensson: see e.g. at least p. 41, Figs. 1 – 2, and related text). 

Regarding claim 38, Modified Svensson discloses that the notification comprises a display of performance information about an operator (Svensson: see e.g. at least p. 15, 63, 79 – 85). 

Regarding claim 39, Modified Svensson discloses that the electronic video file is received via a mobile telephone network (Svensson: see e.g. at least p. 35, 39, Fig. 1, and related text; Riley: p. 51). 

Regarding claim 43 Modified Svensson discloses that the electronic video file is stored in the memory of the portable electronic device (Svensson: see e.g. at least p. 33, Figs. 1 – 2, and related text; Riley: see e.g. at least Abstract, p. 3, 18). 

Regarding claim 44, Modified Svensson discloses that the electronic video file is stored in the memory of the portable electronic device (Svensson: see e.g. at least p. 33, Figs. 1 – 2, and related text; Riley: see e.g. at least Abstract, p. 3, 18).

Regarding claim 45, Modified Svensson discloses that the electronic video file includes an indication of the identity of an individual who sent the electronic video file (Svensson: see e.g. at least p. 62, Figs. 2, 4, and related text; Riley: see e.g. at least Abstract, p. 110, Fig. 14, and related text).

Regarding claim 47, Modified Svensson teaches that the activity is a includes one or more of running, walking, cycling, hiking, climbing, skating, swimming, skiing, aerobic exercising, or weight lifting (Svensson: see e.g. at least p. 20).

Regarding claim 48, Modified Svensson discloses that the activity includes one or more of running, walking, cycling, hiking, climbing, skating, swimming, skiing, aerobic exercising, or weight lifting (Svensson: see e.g. at least p. 20).

Regarding claim 49, Svensson discloses a method of presenting content to an operator during an activity (see e.g. at least Abstract, Figs. 3 – 5, and related text), the method comprising:
sending a notification that the operator is participating in the activity from a portable electronic device of the operator (e.g. at least competitor, see e.g. at least Abstract, p. 5 – 23, 72 – 85, Figs. 3 – 5, and related text, describing wireless communication between first and second competitors via first and second mobile terminals including, transmitting an invitation and receiving an acceptance to participate in an athletic event, and providing real-time positioning data updates on each terminal during the athletic event, wherein the first and second mobile terminals exchanging positioning data in real time as the information is being collected during the ongoing event between competitors, see also e.g. at least p. 38, reciting: “In particular, each user's wireless competition device is configured to collect other positioning data that indicates a distance traveled by the device in association with performance of the athletic event by its user, and is configured to automatically share the collected positioning data for its user with the other wireless competition devices via one or more wireless communication connections.”);
after sending the notification, receiving a signal comprising instructions for presenting content that is stored on the portable electronic device of the athlete (see e.g. at least Fig. 4-5, and related text), wherein the portable electronic device includes a microprocessor (e.g. at least digital signal processor, microcontroller, processor, controller 240, see e.g. at least p. 31, 52, 68, Fig. 2, and related text), a display screen (e.g. at least display 210, 260, p. 50, Figs. 1 – 2, and related text), an user interface (e.g. at least user interface 255, see e.g. at least p. 50, Figs. 1 – 2, and related text), a satellite positioning system receiver (e.g. at least positioning receiver 262, GPS receiver, see e.g. at least p. 36, 53, Fig. 2, and related text), a memory (e.g. at least memory 230, p. 50, Fig. 2, and related text), and a wireless communication transceiver (e.g. at least transceiver 225, see e.g. at least p. 50, Fig. 2, and related text).
Additionally, Riley teaches limitations not expressly disclosed by Svensson including namely: playing, in response to receiving a signal, an electronic audio or video file to the operator via the portable electronic device during the fitness activity (see e.g. at least p. 15, 44, 57-62, cl. 8, 15, 22, Fig. 6, and related text).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teaching of Svensson by playing, in response to receiving the signal, the electronic audio or video file to the operator via the portable electronic device during the fitness activity as taught by Riley in order to provide motivational, and/or reward content (e.g., audio, video, or other media content, alphanumeric or textual content, etc.) to users, e.g., in an effort to keep users from becoming bored and/or to drive users to improve their fitness, achieve their goals (Riley: p. 120).


Regarding claim 50, Modified Svensson teaches that the performance parameter is determined by the portable electronic device of the operator (Riley: see e.g. at least p. 92, Fig. 10, and related text).

Regarding claim 51, Modified Svensson teaches receiving input from the operator on the portable electronic device to initiate sending the notification (Riley: see e.g. at least p. 92, Fig. 10, and related text).

Regarding claim 52 Modified Svensson teaches that the notification comprises a message posted in an online community (Riley: see e.g. at least p. 6, 72, 82, 85, 96, Fig. 17, and related text).

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES J HAN whose telephone number is (571) 270-3980.  The examiner can normally be reached on M-Th and every other F (7:30 AM - 5 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 900-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHARLES J HAN/Primary Examiner, Art Unit 3662